DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
This Office action is in response to amendment/reconsideration filed on 04/28/2021, the amendments have been considered. Claims 1, 3, 9, 11, 15, and 17 have been amended. Claims 1-20 are pending for examination, the rejection cited as stated below.


Response to Arguments
Applicant's arguments filed 04/28/2021 have been fully considered but they are not persuasive. Applicant asserts that the prior art of Stringer-Calvert does not disclose or suggest assigning the at least one application request to at least one of the plurality of virtual nodes of the given edge node based on a utility value of each of the virtual nodes, wherein the utility value of each virtual node of the given edge node is computed by the given edge node based at least in part on a cost value representing a total cost incurred by the respective virtual node of the given edge node to process the at least one application request; and providing the at least one application request to the at least one virtual node of the given edge node based on the assigning, wherein the at least one virtual node provides data in response to the at least one application request to one or more of: at least one corresponding application and one or more additional virtual nodes”.


Based on the rationale explained above, the Examiner disagrees with the prior art being silent to the claimed embodiment.

Examiner’s Note:
The Examiner suggests Applicant to further define the utility value of each of the virtual nodes, as the claim language describes this as a cost value representing the total cost incurred by each .








Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dale N. Seed, IV et al (US 20190075184 A1), hereinafter “Seed” in view of David W.J. Stringer-Calvert et al (US 20020055989 A1), hereinafter “Stringer-Calvert”.

Regarding Claims 1 and 15, Seed discloses a method and an apparatus (Seed, Abstract), comprising:
a memory (Seed, Paragraph 0157, Fig 21 D, memory);
and at least one processing device, coupled to the memory (Seed, Paragraph 0157, Fig 21 D, central processing unit (CPU)), operative to implement the following steps:
obtaining at least one application request at a given edge node in a multi-tier environment comprising one or more cloud resources and a plurality of edge nodes including the given edge node (Seed, Fig 9, Paragraph 0055, request is sent to unlock the door of building network to service layer (e.g., cloud). Paragraph 0142, M2M service layer is implemented by one or more servers, computers, virtual machines (e.g., cloud/compute/storage farms, etc.) or the like),
wherein the plurality of edge nodes host a plurality of virtual nodes to process the at least one application request (Seed, Fig 9, Paragraph 0055, step 151 – request is re-targeted to the gateway and door lock to unlock the door),
and wherein each of the 10plurality of virtual nodes generates output data of a single data type of a plurality of data types employed in the multi-tier environment and corresponds to a given one of a plurality of virtual node types (Seed, Fig 9, Paragraph 0055, request is sent to unlock the door of building network to service layer (e.g., cloud). Paragraph 0142, M2M service layer is implemented by one or more servers, computers, virtual machines (e.g., cloud/compute/storage farms, etc.) or the like. The Examiner interprets that messages indicating the state of the door locked is equivalent to outputting data of a single data type).


However, Seed fails to explicitly disclose assigning, using at least one processing device, the at least one application request to at least one of the plurality of virtual nodes of the given edge node based on a utility 15value of each of the virtual nodes, wherein the utility value of each virtual node of the given edge node is computed by the given edge node based at least in part on a cost value representing a total cost incurred by the respective virtual node of the given edge node to process the at least one application request; and providing, using the at least one processing device, the at least one application 20request to the at least one virtual node of the given edge node based on the assigning, wherein the at least one virtual node provides data in response to the at least one application request to one or more of: at least one corresponding application and one or more additional virtual nodes.

Stringer-Calvert, from the same or similar field of endeavor, discloses assigning, using at least one processing device, the at least one application request to at least one of the plurality of virtual nodes of the given edge node based on a utility 15value of each of the virtual nodes, wherein the utility value of each virtual node of the given edge node is computed by the given edge node based at least in part on a cost value representing a total cost incurred by the respective virtual node of the given edge node to process the at least one application request (Stringer-Calvert, Paragraph 0042, edge server is going to be selected (i.e., assigned) to handle the client’s request based on a selection criteria, wherein the selection criteria includes connectivity estimates/metrics between the selected edge server and client system such as: geographical distance, topological distance, bandwidth, latency, jitter, financial costs (e.g. fees associated with any necessary traversals of commercial network backbone crossing points), and national/political boundaries that would be traversed);
and providing, using the at least one processing device, the at least one application 20request to the at least one virtual node of the given edge node based on the assigning, wherein the at least one virtual node provides data in response to the at least one application request to one or more of: at least one corresponding application and one or more additional virtual nodes (Stringer-Calvert, Paragraph 0042, edge server is selected to handle client’s request based on selection criteria).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Seed in view of Stringer-Calvert in order to further modify the method of freshness-based processing of requests from the teachings of Seed with the method of providing client’s requests in an edge-based content delivery network from the teachings of Stringer-Calvert.
One of ordinary skill in the art would have been motivated because edge-based content delivery networks will improve speed, throughput, and so on of traffic flow through the internet. (Stringer-Calvert – Paragraph 0042).


Regarding Claim 2, the combination of Seed and Stringer-Calvert disclose the method of claim 1 above, where Stringer-Calvert further discloses wherein the utility value of each virtual node is further based on a 20priority value of the at least one application request (Stringer-Calvert, Paragraph 0042, edge server is selected based on selection criteria including best/closest connection to the requesting client).

Regarding Claim 3, the combination of Seed and Stringer-Calvert disclose the method of claim 1 above, where Seed further discloses wherein the assigning is further based on a data type of the given application request and the virtual node type of the at least one virtual node (Seed, Fig 9, Paragraph 0055, the request of step 159 is re-targeted to the gateway and door lock to lock the unlocked door since the request is deemed fresh (at step 160). At step 161, the door is locked and response is sent to service layer 142 (at step 162), saved at service layer 142, and forwarded to control app 141. Fig 10, Paragraph 0064, if Content Sourcing App 202 is not reachable via a request of Service Layer 204 when Service Layer 204 is trying to obtain a fresh content instance, Service Layer 204 may initiate a device trigger operation to have Content Sourcing App 202 re-establish connectivity to Service Layer 204 such that it may obtain a fresh content instance. Also see Paragraphs 0065-0066).


Regarding Claim 4, the combination of Seed and Stringer-Calvert disclose the method of claim 1 above, where Stringer-Calvert further discloses wherein the cost value is based on one or more of a reconfiguration cost, an instantiation cost, a processing cost, an update cost, a transmission cost, and a queue cost (Stringer-Calvert, Paragraph 0042, edge server is going to be selected (i.e., assigned) to handle the client’s request based on a selection criteria, wherein the selection criteria includes connectivity estimates/metrics between the selected edge server and client system such as: geographical distance, topological distance, bandwidth, latency, jitter, financial costs (e.g. fees associated with any necessary traversals of commercial network backbone crossing points), and national/political boundaries that would be traversed).

Regarding Claim 5, the combination of Seed and Stringer-Calvert disclose the method of claim 1 above, where Stringer-Calvert further discloses further comprising forwarding the at least one application request to at least one different edge node if the given edge node does not satisfy the at least one application 30request (Stringer-Calvert, Fig 2, Paragraph 0025, two groups with independent master node. Paragraph 0037, fail-over mechanisms are used to transparently re-route management tasks to alternate master node in the case of a failure including failure of the current master node serving the member node. Paragraph 0042, edge server is selected based on performance criteria including best/closest connection to the requesting client).

Regarding Claim 6, the combination of Seed and Stringer-Calvert disclose the method of claim 5 above, where Stringer-Calvert further discloses wherein the at least one different edge node comprises a neighbor node of the given edge node (Stringer-Calvert, Fig 2, Paragraph 0025, super-VPN, which contains master nodes with member nodes).

Regarding Claim 7, the combination of Seed and Stringer-Calvert disclose the method of claim 5 above, where Stringer-Calvert further discloses wherein each of the at least one different edge node returns a 5corresponding utility value to the given edge node (Stringer-Calvert, Paragraph 0042, edge server is going to be selected (i.e., assigned) to handle the client’s request based on a selection criteria, wherein the selection criteria includes connectivity estimates/metrics between the selected edge server and client system such as: geographical distance, topological distance, bandwidth, latency, jitter, financial costs (e.g. fees associated with any necessary traversals of commercial network backbone crossing points), and national/political boundaries that would be traversed),
and wherein the given edge node forwards the at least one application request to the different edge node having a substantially highest utility value (Paragraph 0037, fail-over mechanisms are used to transparently re-route management tasks to alternate master node in the case of a failure including failure of the current master node serving the member node. Paragraph 0042, edge server is selected based on performance criteria including best/closest connection to the requesting client. For example, selection criteria may preferably include connectivity estimates/metrics between the selected edge server and client system such as: geographical distance, topological distance, bandwidth, latency, jitter, financial costs (e.g. fees associated with any necessary traversals of commercial network backbone crossing points), and national/political boundaries that would be traversed).

Regarding Claim 8, the combination of Seed and Stringer-Calvert disclose the method of claim 5 above, where Stringer-Calvert further discloses wherein the edge nodes are grouped into a plurality of edge node 10groups and wherein each edge node group comprises at least one master node (Stringer-Calvert, Fig 2, Paragraph 0025, master nodes and member nodes), and wherein at least two master nodes from different edge node groups collaborate to identify a given edge node group that can serve the at least one application request when each of the at least one different edge node is unable to process the at least one application request (Stringer-Calvert, Fig 2, Paragraphs 0025-0026, two groups with independent master node, wherein the master nodes communicate/collaborate with each other. Paragraph 0037, fail-over mechanisms are used to transparently re-route management tasks to alternate master node in the case of a failure including failure of the current master node serving the member node. Paragraph 0042, edge server is selected based on performance criteria including best/closest connection to the requesting client).


Claim 9 carries similar limitations as discussed with regards to Claim 1 above and therefore is rejected for the same reason.


Regarding Claim 10, this claimed limitation is the same as the limitation addressed to Claim 2 above. Therefore it is rejected under the same rationale.

Regarding Claim 11, this claimed limitation is the same as the limitation addressed to Claim 3 above. Therefore it is rejected under the same rationale.

Regarding Claim 12, this claimed limitation is the same as the limitation addressed to Claim 5 above. Therefore it is rejected under the same rationale.

Regarding Claim 13, this claimed limitation is the same as the limitation addressed to Claim 7 above. Therefore it is rejected under the same rationale.

Regarding Claim 14, this claimed limitation is the same as the limitation addressed to Claim 8 above. Therefore it is rejected under the same rationale.

Regarding Claim 16, this claimed limitation is the same as the limitation addressed to Claims 2 and 10 above. Therefore it is rejected under the same rationale.

Regarding Claim 17, this claimed limitation is the same as the limitation addressed to Claims 3 and 11 above. Therefore it is rejected under the same rationale.

Regarding Claim 18, this claimed limitation is the same as the limitation addressed to Claims 5 and 12 above. Therefore it is rejected under the same rationale.

Regarding Claim 19, this claimed limitation is the same as the limitation addressed to Claims 7 and 13 above. Therefore it is rejected under the same rationale.

Regarding Claim 20, this claimed limitation is the same as the limitation addressed to Claims 8 and 14 above. Therefore it is rejected under the same rationale.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAVIER O GUZMAN whose telephone number is (571)270-0588.  The examiner can normally be reached on Monday - Friday 8 am to 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J Gillis can be reached on 571-272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAVIER O GUZMAN/Examiner, Art Unit 2446